El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
(. Se' demanda en este pleito que sea elevada a documento publico la división de una finca practicada por un agrimen-sor en el que constan las adjudicaciones que fueron Fechas a los condueños quienes firmaron su conformidad en ql mismo plano, y se apela de la sentencia que accedió a la -pe-tición del demandante.
Por escritura pública de 11 de marzo de 1914 en que comparecieron Carmen Vélez, viuda de Domingo Alemán, *598por sí y por sil bija incapacitada Carlina y Ramón Alemán, como componentes de la sucesión de Domingo Alemán, dicha snc'esión transó un pleito con la sucesión de José Rodrí-guez y traspasó a favor de cinco personas, a saber: Car'men Rodríguez García, Nicolasa de iguales apellidos, Eva-risto Quiñones, Pedro Quiñones y Antonio Matos Ocasio, la propiedad de una finca de cuerda y cuarto de terreno radi-cada en el barrio de Hato Rey, de Río Piedras, colindante por el Norte con la calle de Santo Domingo, por el Sur con Arturo Acevedo y Trinidad Vázquez, por el Este con la ca-rretera que de San Juan conduce a Río Piedras, y por el Oeste' con la vía de los carros eléctricos.
El día 30 de ese mismo mes y año fué levantado por un ..agrimensor un plano de dicha finca en el que fueron segre-gadas tres pequeñas parcelas, de las cuales una fué adjudi-cada a Enrique González Darder y otra a Timoteo Gonzá-lez, sin que conste a quién fué adjudicada la tercera, y el ■resto de la finca fué dividido en cinco porciones siendo ad-judicada una a cada una de las cinco personas que habían adquirido la finca por escritura de 11 de marzo' de 1914, que no consta haya sido inscrita en el registro de la pro-piedad.
Por otra escritura pública del año siguiente, 28 de diciembre de 1915, Carmen Vélez, viuda de Domingo Alemán, por sí y como heredera de su hija Carlina, vendió a las mismas cinco personas antes mencionadas, por precio que confesó recibido de ellas, tres cuartas partes que dijo per-tenecerías por sus gananciales y por herencia de su hija, 'de la misma finca antes relacionada, aunque sus colindancias varían un poco. En esta escritura no intervino Ramón Ale-mán y fué inscrita en el registro de la propiedad en cuanto a la participación de Evaristo Quiñones Rodríguez.
Esas cinco personas han enajenado por documentos pú-blicos el condominio indiviso que cada una tenía de una quinta parte de tres cuartas partes en dicha finca, pertene-ciendo' ahora una de esas auintas nartes de tres cuartas *599•partes indivisas' al demandante Domingo Rivera Almodóvar, tres a José Martínez Llonín y la otra al otro demandado Bernardo Fernández Porrero, quien además adquirió la cuarta parte que en la finca tenía el heredero Ramón Ale-mán.
En la demanda se alega que dichas cinco personas y además Enrique González Darder y Timoteo González eran dueños de la finca según la escritura de 28 de diciembre de 1915 de- tres cuartas partes, siendo la otra cuarta parte de Ramón Alemán. No hay prueba alguna en los autos del título de Enrique González Darder ni de Timoteo González y no sabemos por qué después de haber obtenido dichas cinco personas-un título de toda la finca por transacción, otorga-ron otro documento en el que aparecen comprando tres cuar-tas partes de esa finca, pues la explicación que se da de que ese documento se hizo para corregir las colindancias no nos satisface, ya que substancialmente son iguales en ambos títulos y sobre todo por la diferencia grande que hay entre ambos, pues por el primero adquirieron toda la finca y por el segundo solamente tres cuartas partes y por dis-tinta causa. Pero cualquiera que haya sido la razón de lo sucedido tenemos que tomar por base la alegación de la de-manda respecto a que esas cinco personas eran dueñas de tres cuartas partes de la finca según la escritura de 28 de diciembre de 1915 y que la otra cuarta parte era de Ramón Alemán por herencia, y por tanto, habiendo sido dividida la finca en el plano entre dichas cinco personas sin interven-ción del condueño Ramón Alemán, quien por consiguiente no recibió participación alguna por su cuarta parte, la división y adjudicaciones hechas en el plano de 30 de marzo de 1914 no puede ser elevada a documento público como división de la finca porque no fue hecha por todos los que entonces eran condueños. El mismo demandante al contestar una contrademanda en este caso manifestó que la división se ha-bía hecho solamente de tres cuartas partes de la finca, la *600que no resulta justificado del plano ni de la prueba, y de todos modos las personas que intervinieron en la división no estaban justificadas sin el consentimiento de Ramón Ale-mán para determinar las tres cuartas partes que habían de dividirse entre sí.
Los demandados contrademandaron para que se decrete la división de la comunidad y dirigieron esa eontrademanda contra el demandante y contra otras dos personas que no son partes en este pleito, por lo que por este motivo no es procedente, pues los demandados no pueden por una contra-demanda traer al pleito a otras personas que en él no figu-raban como demandantes. 34 Cyc. págs. 712 y 715.
En vista de lo expuesto llegamos a la conclusión de que debemos revocar la sentencia apelada y en su lugar dictar otra declarando sin lugar la demanda y también la contra-demanda, sin especial condena de costas.